Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew Littlefield (Reg. No. 77,623) on 2/8/2021.

The application has been amended as follows: 

Claim 2 (currently amended) The system of claim 1, wherein the chamber comprises: 
an elongated double pyramid, wherein a central part of the elongated double pyramid's shape comprises a central prism formed by an s-sided polygon, wherein s is an integer 
an upward-pointing s-cornered pyramid attached to an upper face of the prism; and a downward-pointing s-cornered pyramid attached to a lower face of the prism, wherein the height of the central prism is n times the length of a side of the central prism, and wherein n and s are real numbers such that the die, when tossed, will land with a substantially equal probability on any side.

Claim 6. (Currently Amended) The system of claim 1, further comprising:
a second injection mold having a second chamber corresponding to a second die, wherein the dimensions of the second chamber comprises: a polyhedron with a height n from two triangular faces, each with equal side lengths m, three rhombus faces, each with a width at the midpoint l, and six quadrilateral faces; a top cap of the polyhedron having two top triangular faces; a bottom cap of the polyhedron having two bottom triangular faces;
 and a plurality of triangular face edges, each being joined to an edge of at least one of the six quadrilateral faces, wherein each of the six quadrilateral faces has an opposite edge at an equator of the polyhedron and edges of the six quadrilateral faces create the three rhombus faces, and wherein n, in, and l are real numbers such that the second die, when tossed, will land with equal probability on any side.

Claim 7. (Currently Amended) The system of claim 6, wherein the second die is eleven-sided.


Claim 8. (Currently Amended) The system of claim 1, further comprising:
a third injection mold having a third chamber corresponding to a third die, wherein the dimensions of the third chamber comprises: a double-pyramid polyhedron, wherein a first pyramid of the double-pyramid has a height l, a shared base of the double-pyramid is a regular polygon having a side length m, and a second pyramid of the double-pyramid, the second pyramid being truncated to form one additional face having a height n at the point where it is truncated and a height o, representing a height of the second pyramid before it is truncated; the first pyramid extended upward from the shared base to meet at an upper tip, creating at least one triangular face: and the second pyramid extended downward from the shared base towards a lower tip, terminating at third die will land with equal probability on any side.

Claim 22 (currently amended) The method of claim 21, wherein the chamber comprises: 
an elongated double pyramid, wherein a central part of the elongated double pyramid's shape comprises a central prism formed by an s-sided polygon, wherein s is an integer 
an upward-pointing s-cornered pyramid attached to an upper face of the prism; and a downward-pointing s-cornered pyramid attached to a lower face of the prism, wherein the height of the central prism is n times the length of a side of the central prism, and wherein n and s are real numbers such that the die, when tossed, will land with a substantially equal probability on any side.

Claim 26. (Currently Amended) The method of claim 21, further comprising:
a second injection mold having a second chamber corresponding to a second die, wherein the dimensions of the second chamber comprises: a polyhedron with a height n from two triangular faces, each with equal side lengths m, three rhombus faces, each with a width at the midpoint l, and six quadrilateral faces; 
a top cap of the polyhedron having two top triangular faces; a bottom cap of the polyhedron having two bottom triangular faces; and a plurality of triangular face edges, each being joined to an edge of at least one of the six quadrilateral faces, 
wherein each of the six quadrilateral faces has an opposite edge at an equator of the polyhedron and edges of the six quadrilateral faces create the three rhombus faces, and wherein n, in, and l are real numbers such that the second die, when tossed, will land with equal probability on any side.

second die is eleven-sided.


Claim 28. (Currently Amended) The method of claim 21, further comprising:
a third injection mold having a third chamber corresponding to a third die, wherein the dimensions of the third chamber comprises: 
a double-pyramid polyhedron, wherein a first pyramid of the double-pyramid has a height l, a shared base of the double-pyramid is a regular polygon having a side length m, and a second pyramid of the double-pyramid, the second pyramid being truncated to form one additional face having a height n at the point where it is truncated and a height o, representing a height of the second pyramid before it is truncated; 
the first pyramid extended upward from the shared base to meet at an upper tip, creating at least one triangular face: and the second pyramid extended downward from the shared base towards a lower tip, terminating at edges and forming a lower polygonal face, wherein l, m, n and o are real numbers such that the third die will land with equal probability on any side.


Allowable Subject Matter
Claims 1-9 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 21, the prior art of record does not meet the claimed an upper point of an enneahedron, formed from three pentagons having tips converging at an upper vertex, wherein the dimensions of the three pentagons are congruent with one another; a lower point of the enneahedron, formed from another three pentagons with tips converging at a lower vertex, wherein the other three pentagons are congruent with one another, and wherein the lower point is opposite the upper point; each side of the upper point joined with at least one rhombus selected from a set of three rhombi; and each of the three rhombi joined to a plurality of sides of the three pentagons and a plurality of sides of a second set of three pentagons, wherein the diagonal width of the rhombus sides is n times a maximum rhombus width, and the distance between the upper and lower points of the enneahedron is m times the maximum rhombus width, wherein n and m are a real numbers such that the die, when tossed will land with substantially equal probability on any side.
The closest prior art of record is Mathartfun.com “Individual d3, d5, d7, d9, and d11” June 4, 2016, currently of record. This reference depicts a 9-sided die “d9” but does not meet the claimed, formed from three pentagons having tips converging at an upper vertex, each side of the upper point joined with at least one rhombus selected from a set of three rhombi; and each of the three rhombi joined to a plurality of sides of the three pentagons and a plurality of sides of a second set of three pentagons.
Examiner notes that claims 1 and 21 recite an enneahedron, that is a 9-sided polyhedron. Dependent claims that recite other shapes are understood to be in addition to the 9-sided polyhedron required by claim 1 and 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Examiner, Art Unit 1744